     Case 1:18-cv-01233-CAP-CMS Document 40 Filed 12/10/18 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

GLENN HEAGERTY,                        )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )       CIVIL ACTION FILE
                                       )       NO. 1:18-cv-01233-CAP-CMS
EQUIFAX INFORMATION                    )
SERVICES LLC and NATIONAL              )
CONSUMER TELECOM &                     )
UTILITIES EXCHANGE, INC.,              )
                                       )
      Defendants.                      )

                       CERTIFICATE OF SERVICE

      Pursuant to Fed. R. Civ. P. 5(b)(2)(E), I hereby certify that on the date

listed below, I served a copy of PLAINTIFF’S NOTICE OF 30(b)(6)

DEPOSITION OF DEFENDANT EQUIFAX INFORMATION SERVICES

LLC on counsel of record for all parties via email as follows:

                            N. Charles Campbell
                           ccampbell@kslaw.com

                             Kendall W. Carter
                             kcarter@kslaw.com

                                Anthony Love
                              tlove@kslaw.com




                                     -8-
Case 1:18-cv-01233-CAP-CMS Document 40 Filed 12/10/18 Page 2 of 2




This 10th day of December, 2018.

                                         /s/ Craig E. Bertschi
                                         Craig E. Bertschi




                               -9-
